 In the Matter of GOLDSMITH PICKLE COMPANY, INC.andUNITEDCANNERY,AGRICULTURAL,PACKING AND ALLIEDWORKERS OFAMERICA, LOCAL 101, AFFILIATED WITH THE C. I. O.Case No. B-1784.-Decided April 22, 1940Picklesand Pickled Products Manufacturing Industry Investigation ofRepresentatives:controversy concerning representation of employees;employerrefused to bargain with either of rival unions because of uncertainty as towhich represented a majority of the employees;stipulation asto-Unit Ap-propriate for Collective Bargaining:all production and maintenance employees,excluding engineers,truck drivers,officeworkers,watchmen,foremen, fore-ladies and other supervisory employees;agreement asto-Election Ordered:eligibility determined by all employees employed by the Company on April 1,1940.-Certification of Representatives.Mr. Charles F. McErlean,for the Board.Mr. Irving J. Siegal,ofChicago, Ill., for the Company.Meyers &Meyers,byMr. Ben Meyers,of Chicago, I11., for theC. I. O. Union.Mr. Joseph M. Jacobs,of Chicago,Ill., for theA. F. ofL. Union.Mr. Bliss Daffan,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 8, 1939, United Cannery, Agricultural, Packing andAlliedWorkers of America, Local 101, affiliated with the C. I. 0.,herein called the C. I. O. Union, filed with the RegionalDirector forthe Thirteenth Region (Chicago,Illinois)a petition, and on March29, 1940, an amended petition, alleging thata question affecting com-merce had arisen concerning the representation of employees ofGoldsmith Pickle Company, Inc., Chicago, Illinois, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National LaborRelationsAct, 49 Stat. 449, herein called the Act.On March 11, 1940, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, as23 N. L R B, No 6.70 GOLDSMITH PICKLE COMPANY, INC.71amended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On March 15, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the C. I. O.Union, and upon Wholesale Grocery Workers Union, Local 20525,affiliated with the American Federation of Labor, herein called theA. F. of L. Union, a labor organization claiming to represent em-ployees directly affected by the investigation.Pursuant to notice, a hearing was held on April 1, 1940, at Chicago,Illinois, beforeWilliam R. Ringer, the Trial Examiner duly desig-nated by the Board. The Board, the Company, the C. I. O. Union,and the A. F. of L. Union were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing,the Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed the'rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYGoldsmith Pickle Company,- Inc., is an Illinois corporation withits place of business in Chicago, Illinois. It is engaged in the manu-facture of pickles and pickled products. In the conduct of its busi-ness the, Company, purchases large quantities of green cucumbers,green tomatoes, and peppers.For the year ending March 1, 1940, thetotal value of commodities purchased by the Company for use in itsbusiness was approximately $25,000.Fifty per cent of the com-modities so purchased were transported to the plant of the Companyfrom outside the State of Illinois.For the year ending December31, 1939, the total value of the pickles and pickled products manu-factured and sold by the Company was approximately $250,000.Ten per cent of this amount was sold to producers and users outsidethe State of Illinois.The Company concedes that it is engaged ininterstate commerce within'the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDUnited Cannery, Agricultural, Packing and Allied Workers ofAmerica, Local 101, is a labor organization affiliated with the Con-gress of Industrial Organizations.It admits to membership all 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction and maintenance employees of the Company,excludingengineers, truck drivers, office workers, watchmen, ,foremen, fore-ladies, and other supervisory employees.Wholesale Grocery Workers Union, Local20525, is a labor organi-zation affiliated with the American Federation of Labor.It admitstomembership all productionand maintenanceemployees of theCompany, excluding engineers, truck drivers, office workers, watch-men, foremen, foreladies, and other supervisory employees.III.THE QUESTION CONCERNING REPRESENTATIONIt was stipulated at the hearing, and we find, that both the C. I. 0.Union and the A. F. of L. Union made requests upon the Companyto bargain collectively, and that the Company was unwilling to bar-gain with either organization because of its uncertainty as to whichrepresented a majority of the employees. It was further stipulated,and we find, that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the unions involved agree that the unit appro-priate for the purposes of collective bargaining includes all pro-duction and maintenance employees of the-Company, excluding en-gineers, truck drivers, office workers, watchmen, foremen, foreladies,and other supervisory employees.'We see no reason for not findingsuch unit appropriate.We find that all production and maintenance employees of theCompany, excluding engineers, truck drivers, office workers, watch-men, foremen, foreladies, and other supervisory employees, constitutea unit appropriate for the purposes of collective bargaining, and thatsuch unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining.The parties agreed that the following constitute the-sUpervisoiy employees excludedfrom the unit by the agreement of the parties: Frank McKnight,Hoyt McKnight, JohnMcKnight,Gus Szilazyi,Charles Zapletal,foremen, Anna MacGregor,foielady; andMr Shapiro,superintendent GOLDSMITH PICKLE COMPANY, INC.VI.THE DETERMINATION OF REPRESENTATIVES73We find that the questionconcerningrepresentationwhich hasarisencan be best resolved by an election by secret ballot.Theparties stipulated that all employees in the appropriate unit who wereemployed by the Company on April 1, 1940, should be eligible tovote.Accordingly, those eligible to vote in the election shall be theemployees in the appropriate unit who were employed by the Com-pany on April 1, 1940, including employees who did not work onsaid date because they were ill or on vacation, but excluding thosewho have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Boardmakesthe following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Goldsmith Pickle Company,Inc., Chicago,Illinois,within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees of the Company,excluding engineers,truck drivers,office workers, watchmen,foremen,foreladies,and other supervisory employees,constitute a. unit ap-propriate for the purposes of collectivebargainingwithin themeaning of Section 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Goldsmith Pickle Company, Inc., Chicago, Illinois, an electionby secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction under thedirection and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees ofthe Company who were employed on April 1, 1940, excluding engi-neers, truck drivers, office workers, watchmen, foremen, foreladies,and other supervisory employees, and those who have since quit or 74DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen discharged for cause, but including employees who did notwork om said date because they were ill -or on vacation, to determinewhether they desire to be represented by United Cannery, Agricul-tural, Packing and Allied Workers of America, Local 101, affiliatedwith the C. I. 0., or by Wholesale Grocery Workers Union, Local20525, affiliated with the A. F. of L., for the purposes of collectivebargaining, or by neither.[SAME TITLECERTIFICATION OF REPRESENTATIVESMay 23, 1940On April 22, 1940, the National Labor. Relations Board issued aDecision and Direction of Election in this proceeding.Pursuant tothe Direction of Election, an election by secret ballot was conductedon May 7, 1940, under the direction and supervision of the RegionalDirector for the Thirteenth Region (Chicago, Illinois).On May 8,1940, the Regional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended, issued and duly served upon the parties an Election Re-port.No objections to the conduct of the ballot or the Election Reporthave been filed by any of the parties.As to the balloting and its results the Regional Director reported asfollows :Total number of ballots cast---------------------------------94Total number eligible---------------------------------------95Total number of ballots cast for the C. I. 0. Union-------------43Total number of ballots cast for the A. F. of L. Union---------50Total number of ballotscast forneither---------------------0Total number of challenged ballots---------------------------1Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------0By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Wholesale Grocery Workers Union,Local 20525, affiliated with the A. F. of L., has been designated andselected by a majority of all production and maintenance employeesof Goldsmith Pickle Company, Inc., Chicago, Illinois, excluding engi-neers, truck drivers, office workers, watchmen, foremen, foreladies and GOLDSMITH PICKLE COMPANY, INC.75other supervisory employees, as their representative for the purposesof collective bargaining, and that, pursuant to Section 9 (a) of theAct,Wholesale Grocery Workers Union, Local 20525, affiliated withthe A. F. of L., is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages,hours of employment, and other conditions of employment.23 N. L.R. B., No. 6a.